Mr. Justice Boggs delivered thp opinion of the court. 3. Executors and administrators — when inclusion of claim in finding in decree is error. The inclusion in a finding in a decree, sustaining objections to the report of an executrix of a claim, of which the record contains no evidence, is erroneous. 4. Executors and administrators, § 330* — when devisees of personalty may not complain of application of sums advanced to executrix for payment of debts. Where the devisees of the personal estate of a testator voluntarily advanced certain of their own money to the executrix to pay the testator’s debts in order to protect their own interests in the property, held that they were not in a position to raise the question that proceeds from the sale of the testator’s real estate, descended and sold as intestate property, should first be applied to his indebtedness before such advanced moneys were applied thereto. 5. Executors and administrators — when devisees of personalty should be reimbursed for money advanced to pay debts of testator. Where the devisees of the personal estate of a testator voluntarily advanced money to pay the testator’s debts, held that whatever funds should remain in the hands of the executrix, if any, after paying the indebtedness of the estate, should be returned to such devisees and not to the estate, as such remainder would be a balance remaining out of the funds so advanced by the devisees to pay the indebtedness and would belong to them and not to the estate. 6. Executors and administrators, § 560* — when executrix properly-denied commissions. Where a testator’s estate was irregularly and improperly administered by the executrix, held that there was no error in the court not allowing her commissions.